department of the treasury internal_revenue_service washington d c contact person danny smith identification_number telephone number ted bf employer_identification_number dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b to c both b and c are exempt under sec_501 of the internal_revenue_code and are classified as a private_foundations under sec_509 both b and c were established by members of the d family as the d family has grown the charitable and philanthropic interests of the various family members have diverged and many of these family members have established private_foundations to carry out their respective charitable and philanthropic interests to facilitate the charitable objectives of one branch of the family b proposes to transfer approximately one-third of its net assets to c b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated furthermore b has stated that it has not committed willful repeated acts or failures to act ora willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides for the voluntary and involuntary termination of private it states in part that except for transfers described in sec_507 an foundation status organization’s private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of a private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in a sec_507 transfer the transferee organization shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value is determined at the time of transfer sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code includes in the definition of self-dealing any direct or indirect transfer to or use for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4943 of the code provides that there is hereby imposed on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period a tax equal to percent of the value of such holdings sec_4944 of the cade imposes a tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code states that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts sd and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make full and detailed reports to the secretary sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 sec_53_4945-5 of the regulations provides that if a private_foundation makes a grant described in sec_4945 to a private_foundation which is exempt from taxation under sec_501 far endowment for the purchase of capital equipment or for other capital purposes the grantor foundation shall require reports from the grantee on the use of the principal and income if any from the grant funds the grantee shall make such reports annually for its taxable_year in which the grant was made and the immediately succeeding two taxable years because a transfer of assets as described in sec_507 will not cause a termination of an organization’s private_foundation_status the transfer of b's assets to c will not terminate b’s status as a private_foundation b will not terminate its status as a result of this transaction therefore the transfer of b’s assets to c will not result in the imposition of tax under sec_507 of the code under sec_507 of the code in the case of a transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization the transfer from b to c will constitute an adjustment organization or reorganization within the meaning of sec_507 accordingly the transfer by b to c will not be treated as a transfer to a newly created organization because the proposed transfer of one-third of b’s assets to c qualifies as a transfer within the meaning of sec_507 of the code b can treat its aggregate tax_benefit as having been transferred to c in proportion to the assets transferred the proposed transfer of one-third of the assets of b to c will be a transfer for no consideration consequently b generate gain_or_loss from the sale_or_other_disposition of property for the purposes of sec_4940 of the code therefore the transfer will not result in imposition of tax on b under sec_4940 because the transferred assets will not constitute gross_investment_income to c the transfer will not result in imposition of tax on c under sec_4940 will not recognize gain on the transfer and the transfer will not because c has certain foundation managers in common with b these managers will be disqualified persons with respect to the proposed transfer however the transfer will not constitute an act of self-dealing because no funds will be disbursed either to the managers or for their use therefore the proposed transfer of one-third of the assets of b to c will not result in the imposition of tax under sec_4941 because the proposed transfer of assets from b to c does not involve or result in excess_business_holdings within the meaning of sec_4943 of the code the asset transfer will not give rise to tax under sec_4943 because the proposed transfer of assets to c will be made to accomplish the exempt purposes of b and c the transfer will not constitute investments for purposes of sec_4944 of the code thus the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b to c the transfer of one-third of the assets of b to c will be a grant for the endowment of c accordingly the transfer will not be a taxable_expenditure within the meaning of sec_4945 of the code as long as b exercises expenditure_responsibility over the grant as described in sec_4945 of the code and sec_53_4945-5 of the regulations accordingly based on the information furnished we rule as follows tne proposed transfer of one-third of b’s net assets to c will qualify as a transfer described in sec_507 of the code and will not constitute a termination of b’s status as a private_foundation under sec_507 the proposed transfer of one-third of b’s net assets to c will not result in any_tax under sec_507 of the code the transfer of one-third of the net assets of b to c will not be treated as a transfer toa newly created organization c will succeed to one-third of the aggregate tax_benefit of b determined as the amount of such aggregate tax_benefit multiptied by the portion of b’s assets based upon the fair_market_value of such assets which will be transferred to c the proposed transfer of one-third of b’s net assets to c will not give rise to net_investment_income to b or c and therefore will not result in the imposition of tax under sec_4940 of the code the proposed transfer of one-third of b’s net assets to c will not constitute an act of self- dealing and will not subject b or c or foundation managers and disqualified persons with respect to b and c to any_tax under sec_4941 or of the code the proposed transfer of one-third of b’s net assets to c will not involve or result in any excess_business_holdings and will not result in the imposition of any_tax under sec_4943 of the code the proposed transfer of one-third of b’s net assets to c will not constitute a jeopardizing investment and will not result in the imposition of any_tax under sec_4944 of the code the proposed transfer of one-third of b's net assets to c will not constitute a taxable_expenditure under sec_4945 of the code as long as b exercises the capital endowment expenditure_responsibility required by sec_4945 of the code and sec_53 c of the regulations with respect to the transferred amount we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely preratel v soot gerald v sack manager exempt_organizations technical group
